UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) Of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 14, 2009 GABRIEL TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-23415 22-3062052 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 732 North 129th Street, Omaha, Nebraska 68154 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(402) 614-0258 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Effective July 14, 2009, Gabriel Technologies, LLC, (“Gabriel LLC”), a wholly owned subsidiary of Gabriel Technologies Corporation (the “Company”), entered into an Asset Purchase and Sale Agreement (the “Agreement”) with Earthstone Capital,
